DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 3, 6, 14, and 16 recite the term “about.” This term is relative and the specification is silent regarding a definition for the term, see MPEP 2173.05(b). For examination purposes the term “about” is interpreted as meaning within reasonable measurement error that would be understood by one of ordinary skill in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 4, 7, and 19 recite the term “common one-piece multilayer thermoplastic substrate” which is a relative term which renders the claim indefinite. The term “common” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, claim 1 is interpreted as instead reciting “one piece multilayer thermoplastic substrate.”
Claims 2-3, 5-6, 8-18, and20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 10, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etesse (US 20150203236 A1).
Regarding claim 1, Etesse discloses a container comprising: an open end; a closed end opposing said open end; and a container wall extending longitudinally between said closed end and said open end about a longitudinal axis. Etesse further discloses an end seam extending at least partially across said closed end. Etesse further discloses a longitudinal overlapping seam extending from said end seam, wherein a portion of said overlapping seam extends longitudinally along said container wall from said closed end to said open end. Etesse further discloses that said open end is narrower than at least a portion of said container away from said open end of said container (Etesse, Abstract, Par. 0008, 0058, and Fig. 11 – see annotated Fig. 11 below). Etesse teaches that a one-piece multilayer thermoplastic substrate forms both said closed end and said container wall (Etesse, Abstract, Par. 0001, and 0008). Etesse further teaches that said container wall comprises a transparent outer layer (protection layer) and an adjacent underlying layer (Etesse, Par. 0035-0036, and 0090). Etesse also teaches that said underlying layer comprises a pigmented first image (Etesse, Par. 0090 and 0100-0101). Therefore, Etesse teaches that the underlying layer comprises a colorant visible through said transparent outer layer.

    PNG
    media_image1.png
    433
    309
    media_image1.png
    Greyscale

Annotated Figure 11 of Etesse illustrating the relevant parts of the disclosed container.

Regarding claim 2, the colorant in the underlying layer is a pigment (Etesse, Par 0100-0101).
Regarding claims 4 and 19, Etesse teaches that said one-piece multilayer thermoplastic substrate is a distortion printed one-piece thermoplastic substrate (Etesse, Abstract and Par. 0100-0101).
Regarding claim 10, the disclosed container has an inner surface and said outer layer is thermal bondable to said inner surface (Etesse, Par. 0040 and Fig. 2).
Regarding claim 15, Etesse teaches that the outer layer is a transparent outer protective layer and that the web which the outer layer is attached to is a multilayer web (Etesse, Par. 0035-0036 and 0090). Therefore, Etesse teaches an interior layer wherein said underlying layer is between said outer layer and said interior layer.
Regarding claim 20, Etesse teaches that said longitudinal overlapping seam comprises a thermal bond (Etesse, Par. 0040 and Fig. 2).

Claims 1, 10-11, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (US-20180099787-A1).
Regarding claim 1, Yoshida discloses a container comprising: an open end; a closed end opposing said open end; a container wall extending longitudinally between said closed end and said open end about a longitudinal axis; an end seam (seal) extending at least partially across said closed end; and a longitudinal overlapping seam (seal) extending from said end seam, a portion of said overlapping seam extending longitudinally along said container wall from said closed end to said open end; wherein said open end is narrower than at least a portion of said container away from said open end of said container (Yoshida, Abstract, Par. 0001 0028-0031 0049-0051, and Figs. 1-2 – see annotated figures 1-2 below). Yoshida further teaches that a one-piece, multilayer thermoplastic substrate forms both said closed end and said container wall; wherein said container wall comprises an outer layer (18) and an adjacent underlying layer (16) (Yoshida, Abstract, Par. 0018, 0032, 0047, 0056, Figs. 1-2, and 5). Yoshida further teaches that said underlying layer comprises colorant and that the outer layer is transparent and therefore the colorant in the underlying layer is visible through said outer layer (Yoshida, Abstract, Par. 0057, 0063, and 0132).

    PNG
    media_image2.png
    697
    344
    media_image2.png
    Greyscale

Annotated Figure 1 of Yoshida illustrating the relevant feature of the disclosed container.

    PNG
    media_image3.png
    750
    332
    media_image3.png
    Greyscale

Annotated Figure 2 of Yoshida illustrating the relevant features of the disclosed container.

Regarding claim 10, the container wall has an inner surface and is formed of a multilayer material comprising an outer layer, wherein the multilayered material is laminated or coextruded (Yoshida, Par. 0074). Yoshida further teaches that said outer layer is heat sealed to said inner surface at said overlapping seam (Yoshida, Par. 0044-0047, 0055, and Fig. 4A). Therefore, Yoshida teaches that said outer layer is thermal bondable to said inner surface.
Regarding claim 11, the said container wall has an inner surface (innermost layer 16) comprising an inner surface constituent monomer and said outer layer comprises and outer layer constituent monomer, wherein said inner surface constituent monomer is the same as said outer layer constituent monomer (Yoshida, Par. 0057-0064 – see “non-absorbing resin” and “polyester”).
Regarding claim 17, Yoshida teaches that said underlying layer has a thickness of 67 µm and the outer layer has a thickness of 33 µm, and therefore the underlying layer is thicker than the outer layer (Yoshida, Table 1 – see Example 1).
Regarding claim 18, Yoshida teaches that said outer layer and said underlying layer comprise a polyester formed from ethylene glycol and terephthalic acid and therefore comprise, polyethylene terephthalate (Yoshida, Par. 0057-0064).
Regarding claim 20, Yoshida teaches that said outer layer is heat sealed to said inner surface at said longitudinal overlapping seam (Yoshida, Par. 0044-0047, 0055, and Fig. 4A). Therefore, Yoshida teaches that said longitudinal comprises a thermal bond.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 5-9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Etesse as applied to claims 1 and 2 above, in view of Agerton et al. (US-20200024021-A1).
Regarding claims 3, 6, and 16, Etesse teaches all of the elements of the claimed invention as stated above for claims 1, 2, and 5. Etesse does not teach that said underlying layer comprises about 0.1% to about 6% by weight of said colorant.
Agerton teaches a multilayer container comprising a transparent outer layer (A-layer) and an inner layer (B-layer) comprising a colorant (effect pigment) wherein the colorant is metal (alumina) flakes (Agerton, Abstract, Par. 0046-0047, 0057). Agerton further teaches that the inner layer comprises about 1% to about 5% by weight of said colorant, which lies within the claimed range of from about 0.1 % to about 6 % by weight, and therefore satisfies the claimed range, see MPEP 2131.03.
Since both Etesse and Agerton are analogous art as they both teach multilayer containers comprising a transparent outer layer and an inner layer comprising a colorant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Agerton to modify Yoshida and use the colorant of Agerton with the content range of Agerton as the colorant of Yoshida. This would allow for a colored container with a metal-like luster and allow for other visual effects (Agerton, Par. 0001 and 0057).
Regarding claims 5 and 8-9, modified Etesse teaches that said colorant is a metal (alumina) flakes (Agerton, Par. 0046-0047 and 0057).
Regarding claim 7, modified Etesse teaches that said one-piece multilayer thermoplastic substrate is a distortion printed one-piece thermoplastic substrate.

Claims 2-3, 5-6, 8-9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. as applied to claim 1 above, in view of Agerton et al.
Regarding claims 2, 5, and 8-9, Yoshida teaches all of the elements of the claimed invention as stated above for claim 1. Yoshida is silent on the colorant being a pigment or dye as required by claim 2, the colorant being an effect pigment as required by claim 5, the colorant being an effect pigment selected from the group consisting of metal flakes, glass flakes, and combinations thereof as required by claim 8, and the colorant being an effect pigment selected from the group consisting of mica, borosilicate glass, alumina flakes, silica flakes, and mixtures thereof as required by claim 9. 
Agerton teaches a multilayer container comprising a transparent outer layer (A-layer) and an inner layer (B-layer) comprising a colorant (effect pigment) wherein the colorant is metal (alumina) flakes (Agerton, Abstract, Par. 0046-0047, 0057).
Since both Yoshida and Agerton are analogous art as they both teach multilayer containers comprising a transparent outer layer and an inner layer comprising a colorant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Agerton to modify Yoshida and use the colorant of Agerton with the content range of Agerton as the colorant of Yoshida. This would allow for a colored container with a metal-like luster and allow for other visual effects (Agerton, Par. 0001 and 0057).
Regarding claims 3, 6, and 16, modified Yoshida teaches that the underlying layer comprises from about 1% to about 5% by weight of said colorant, which lies within the claimed range of from about 0.1 % to about 6 % by weight, and therefore satisfies the claimed range, see MPEP 2131.03.

Claims 11-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Etesse as applied to claim 1 above, in view of Yoshida et al.
Regarding claim 11, Etesse teaches all of the elements of the claimed invention as stated above. Etesse further teaches that said container wall has an inner surface comprising an inner surface constituent monomer (polyethylene terephthalate) (Etesse, Par. 0035).
Etesse does not teach that said outer layer comprises an outer layer constituent monomer wherein said inner surface constituent monomer is the same as said outer layer constituent monomer.
Yoshida teaches a container comprising an overlapping seam and an end seam (Yoshida, Abstract, Par. 0001 0028-0031 0049-0051, and Figs. 1-2 – see annotated figures 1-2 above). Yoshida further teaches that said container is formed from a multilayer material wherein the multilayer material comprises a transparent outermost layer formed of a polyester of ethylene glycol and terephthalic acid (polyethylene terephthalate) (Yoshida, Par. 0057-0065).
Since both Etesse and Yoshida teach multilayer containers comprising an overlapping seam and an end seam, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Yoshida to modify Etesse and use the outermost layer of Yoshida as the outer layer of Etesse. This would allow for a protective, non-absorbing outer layer (Etesse, Abstract, Par. 0057-0065).
Regarding claim 12, modified Etesse teaches that the outer layer is a transparent outer protective layer and that the web which the outer layer is attached to is a multilayer web (Etesse, Par. 0035-0036 and 0090). Therefore, modified Etesse teaches an interior layer wherein said underlying layer is between said outer layer and said interior layer.
Regarding claim 13, modified Etesse teaches that said outer layer comprises PET (Yoshida, Par. 0057-0065) and said interior surface comprises PET (Etesse, Par. 0035).
Regarding claim 17, modified Etesse teaches that said outer layer has a thickness of 15 µm (Yoshida, Table 1 – see Example 4). Modified Etesse further teaches that said underlying layer has a thickness of about 200 µm to about 1000 µm (Etesse, Par. 0035). Therefore, modified Etesse teaches that said underlying layer is thicker than said outer layer.
Regarding claim 18, modified Etesse teaches that said outer layer comprises PET (Yoshida, Par. 0057-0065) and said underlying layer comprises PET (Etesse, Par. 0035).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Etesse in view of Yoshida et al. as applied to claim 13 above, further in view of Culeron et al. (US-20160375624-A1).
Regarding claim 14, modified Etesse teaches all of the elements of the claimed invention as stated above for claim 13. Modified Etesse does not teach that said outer layer has a melt flow index of greater than or equal to about 2. 
Culeron teaches a multilayer container for toothpaste, wherein the multilayer container comprises an outer layer of a thermoplastic material (PET) with a melt flow index of from 1.0 g/10 min to 40 g/10 min as measured by ASTM 1238 (Culeron, Abstract, Par. 0030, 0045-0047, and 0068). As Culeron measures melt flow index using the same ASTM standard as the instant specification page 16, Culeron’s melt flow index of 1.0-40 g/10 min establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both modified Etesse and Culeron are analogous art as they teach multilayer containers for toothpaste wherein the multilayer container comprises an outer layer of PET, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Culeron to create the outer layer PET of modified Etesse to have a melt flow index within the claimed range. This would allow for a smooth, glossy outer layer (Culeron, Par. 0045). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS J KESSLER/Examiner, Art Unit 1782                       

/LEE E SANDERSON/Primary Examiner, Art Unit 1782